 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRADY LEE STRELZ,                                 No. 2:19-cv-0183 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    JACKSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges Eighth Amendment claims of excessive force and deliberate

19   indifference to his serious medical needs when he was incarcerated at California State Prison-

20   Solano. In a document filed here on January 27, 2020, plaintiff appears to be seeking the court’s

21   assistance in providing documents that defendants asked plaintiff to produce at his deposition.

22   According to plaintiff that deposition was scheduled for January 31, 2020.

23          Plaintiff is advised that the Clerk does not ordinarily provide free copies of case

24   documents to parties. In forma pauperis status does not include the cost of copies. The Clerk's

25   Office will provide copies of documents at $0.50 per page. Checks in the exact amount are made

26   payable to "Clerk, USDC." Copies of documents in cases may also be obtained by printing from

27   the public terminals at the Clerk's Office or by contacting Cal Legal Support Group at: 3104 "O"

28   Street, Suite 291, Sacramento, CA 95816, phone 916-441-4396, fax 916-400-4948.
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for copies (ECF No. 37)

 2   is denied.

 3   Dated: February 5, 2020
 4

 5

 6

 7

 8

 9

10
     DLB:9
11   DB/prisoner-civil rights/stre0183.copies or

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
